DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is in response to applicant’s filing dated 07/28/2022. Claims 1, 8 and 15 have been amended. Claims 1-20 are currently pending.

Response to Arguments/Amendments
3.	Applicant’s arguments/amendments in light of the outstanding 35 U.S.C. 101 rejection of claim 1 has been fully considered. Applicant has amended claim 1 thereby rendering the previous rejection moot.
4.	Applicant’s arguments/amendments in light of the outstanding 35 U.S.C. 103 rejection of claim 1 has been fully considered. 
With respect to the previous 35 U.S.C. 103 rejection of claim 1, Applicant argues the cited art of record Matthias Imhof et al., US 20180188415 A1, in view of Murphy et al., “Risky Planning on Probabalisitic Costmaps for Path Planning in Outdoor Environments: A framework for path planning over costmaps that are constructed using probabilistic heuristics,” IEEE Transactions on Robotics (2013) Vol 29, Issue: 2, pp 445-457, and in view of Oleg Sinyavskiy et al., US 20180281191 A1, fails to explicitly disclose (b) "generating a plurality of weighted data layers corresponding to the plurality of physical properties, at least by applying a plurality of weights to the plurality of data sets, respectively.”
Examiner respectively disagrees. Imhof 415’ discloses in a preferred embodiment, the inventive method is used to assign properties, i.e. plurality of data sets, by interpolation of specified measured properties to the cells or nodes of a surface mesh or volumetric grid. A surface is constructed by assigning depth values, i.e. plurality of weighted layers, to the nodes of a surface mesh by interpolation from specified depths at specified locations, i.e. physical properties – See at least ¶68 and ¶111. Examiner notes assigning depth values, i.e. plurality of weighted layers, to the nodes of a surface mesh by interpolation from specified depths at specified locations, i.e. physical properties, is being construed as specified in applicant’s specification as multiplying the numerical representations of the physical property by a corresponding weight (See at least ¶5 of Applicant’s Specification).
	With respect to the previous 35 U.S.C. 103 rejection of claim 5, Applicant argues the cited art of record fails to explicitly disclose computing a sum of the corresponding weighted numerical representations across the plurality of weighted data layers.
	Examiner respectively disagrees. Murphy teaches these path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell, i.e. a sum of the corresponding weighted numerical representations across the plurality of weighted data layers – See page 1, right column, 3rd full paragraph.
With respect to the previous 35 U.S.C. 103 rejection of claim 6, Applicant argues the cited art of record fails to explicitly disclose “a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer.”
Examiner respectfully disagrees. Imhof 194’ teaches other geophysical hydrocarbon evidence includes seismic velocity sags, and frequency attenuation; also, electrical resistivity. Amplitude anomaly refers to amplitude strength relative to the surrounding background amplitudes as well as their consistency and persistence in one amplitude volume, i.e. radio frequency propagation from a second source defined as a jammer (See at least ¶132 and 166).
	For at least the above the previous 35 U.S.C. 103 rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias Imhof et al., (US 20180188415 A1), in view of Murphy et al., “Risky Planning on Probabalisitic Costmaps for Path Planning in Outdoor Environments: A framework for path planning over costmaps that are constructed using probabilistic heuristics,” IEEE Transactions on Robotics (2013) Vol 29, Issue: 2, pp 445-457, and in view of Oleg Sinyavskiy et al., (US 20180281191 A1), hereinafter referred to as Imhof 415’, Murphy and Sinyavskiy, respectively.
Regarding claim 1, Imhof 415’ discloses one or more non-transitory machine-readable media storing instructions which, when executed by one or more processors, cause: 
receiving a plurality of data sets that represent a plurality of physical properties 5associated with a plurality of three-dimensional coordinates of a physical environment (Hydrocarbon exploration normally refers to any activity conducted to obtain measurements through acquisition of measured data, i.e. receiving a plurality of data sets, associated with the subsurface formation, i.e. physical properties, and the associated modeling of the data to identify potential locations of hydrocarbon accumulations. The measurement data may include seismic data and gravity data– See at least ¶32. The subsurface model may include subsurface data distributed within the model in three-dimensions, i.e. three dimensional coordinates – See at least ¶40),
generating a plurality of weighted data layers corresponding to the plurality of physical properties, at least by applying a plurality of weights to the plurality of data sets, respectively (In a preferred embodiment, the inventive method is used to assign properties, i.e. plurality of data sets, by interpolation of specified measured properties to the cells or nodes of a surface mesh or volumetric grid. A surface is constructed by assigning depth values, i.e. plurality of weighted layers, to the nodes of a surface mesh by interpolation from specified depths at specified locations, i.e. physical properties – See at least ¶68 and ¶111).

Imhof fails to explicitly disclose generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers;  10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Murphy teaches:
generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphey, to enhance method for transforming an object into a metric space.

The combination of Imhof 415’ and Murphy fails to explicitly disclose 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Sinyavskiy teaches:
determining a path through the three-dimensional environment, based at least on the multi-factor costmap (A method for path planning by a robot is disclosed. In one exemplary implementation, the method includes: generating a cost map associated with an environment of the robot, the cost map comprising a plurality of cost map pixels, each cost map pixel of the plurality corresponding to a respective location in the environment and each cost map pixel of the plurality having an associated cost – See at least ¶8. The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98); and 
displaying the path through the three-dimensional environment over a display device (The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98. There can be any number of options that a user can select, relating to any manipulation of the map that a user can perform. For example, the interface can allow a user to adjust a path,. For example, after selecting option, a user can then select a portion of a path displayed in a map and/or path portions – See at least ¶157).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’ and Murphy and include the feature of determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Sinyavskiy, to enhance method for transforming an object into a metric space.

Regarding claim 2, Imhof 415’ discloses receiving user input that designates weights, in the plurality of weights, for at least two data sets in the plurality of data sets (The creation of the mesh topology may involve the user specifying, inputting, or constructing a neighborhood graph (e.g., an weighted adjacency matrix) that defines the mesh topology. By way of example, the user inputs mesh pieces that terminate at least on discontinuities – See at least ¶86).
Regarding claim 4, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties, and  5wherein applying the plurality of weights to the plurality of data sets comprises, for each data set in the plurality of data sets, multiplying the plurality of numerical representations of the physical property by a corresponding weight in the plurality of weights.
However, Murphy teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph), and  
5wherein applying the plurality of weights to the plurality of data sets comprises, for each data set in the plurality of data sets, multiplying the plurality of numerical representations of the physical property by a corresponding weight in the plurality of weights (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphy, to enhance method for transforming a object into a metric space.

Regarding claim 5, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted numerical representations of a physical property in the plurality of physical properties, and wherein generating the multi-factor costmap comprises, for each three-dimensional 15coordinate in the plurality of three-dimensional coordinates, computing a sum of the corresponding weighted numerical representations across the plurality of weighted data layers.
However, Murphy teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, 3rd full paragraph), and 
wherein generating the multi-factor costmap comprises, for each three-dimensional 15coordinate in the plurality of three-dimensional coordinates, computing a sum of the corresponding weighted numerical representations across the plurality of weighted data layers (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph. these path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell, i.e. a sum of the corresponding weighted numerical representations across the plurality of weighted data layers – See page 1, right column, 3rd full paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphy, to enhance method for transforming a object into a metric space.

Regarding claim 8, Imhof 415’ discloses a system comprising: at least one device including a hardware processor; the system being configured to perform operations comprising: 
receiving a plurality of data sets that represent a plurality of physical properties 5associated with a plurality of three-dimensional coordinates of a physical environment (Hydrocarbon exploration normally refers to any activity conducted to obtain measurements through acquisition of measured data, i.e. data sets, associated with the subsurface formation, i.e. physical properties, and the associated modeling of the data to identify potential locations of hydrocarbon accumulations. The measurement data may include seismic data and gravity data– See at least 32. The subsurface model may include subsurface data distributed within the model in three-dimensions, i.e. three dimensional coordinates – See at least 40),
generating a plurality of weighted data layers corresponding to the plurality of physical properties, at least by applying a plurality of weights to the plurality of data sets (In a preferred embodiment, the inventive method is used to assign properties, i.e. plurality of data sets, by interpolation of specified measured properties to the cells or nodes of a surface mesh or volumetric grid. A surface is constructed by assigning depth values, i.e. plurality of weighted layers, to the nodes of a surface mesh by interpolation from specified depths at specified locations, i.e. physical properties – See at least 68 and ¶111).
Imhof fails to explicitly disclose generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers;  10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Murphy teaches:
generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphy, to enhance method for transforming a object into a metric space.

The combination of Imhof 415’ and Murphy fails to explicitly disclose 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Sinyavskiy teaches:
determining a path through the three-dimensional environment, based at least on the multi-factor costmap (A method for path planning by a robot is disclosed. In one exemplary implementation, the method includes: generating a cost map associated with an environment of the robot, the cost map comprising a plurality of cost map pixels, each cost map pixel of the plurality corresponding to a respective location in the environment and each cost map pixel of the plurality having an associated cost – See at least ¶8. The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98); and 
displaying the path through the three-dimensional environment over a display device (The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98. There can be any number of options that a user can select, relating to any manipulation of the map that a user can perform. For example, the interface can allow a user to adjust a path,. For example, after selecting option, a user can then select a portion of a path displayed in a map and/or path portions – See at least ¶157).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’ and Murphy and include the feature of determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Sinyavskiy, to enhance method for transforming an object into a metric space.

Regarding claim 9, Imhof 415’ discloses receiving user input that designates weights, in the plurality of weights, for at least two data sets in the plurality of data sets (The creation of the mesh topology may involve the user specifying, inputting, or constructing a neighborhood graph (e.g., an weighted adjacency matrix) that defines the mesh topology. By way of example, the user inputs mesh pieces that terminate at least on discontinuities – See at least ¶86).

Regarding claim 11, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties, and  5wherein applying the plurality of weights to the plurality of data sets comprises, for each data set in the plurality of data sets, multiplying the plurality of numerical representations of the physical property by a corresponding weight in the plurality of weights.
However, Murphey teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph), and  
5wherein applying the plurality of weights to the plurality of data sets comprises, for each data set in the plurality of data sets, multiplying the plurality of numerical representations of the physical property by a corresponding weight in the plurality of weights (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphey, to enhance method for transforming a object into a metric space.

Regarding claim 12, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted numerical representations of a physical property in the plurality of physical properties, and wherein generating the multi-factor costmap comprises, for each three-dimensional 15coordinate in the plurality of three-dimensional coordinates, computing a sum of the corresponding weighted numerical representations across the plurality of weighted data layers.
However, Murphey teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, 3rd full paragraph), and 
wherein generating the multi-factor costmap comprises, for each three-dimensional 15coordinate in the plurality of three-dimensional coordinates, computing a sum of the corresponding weighted numerical representations across the plurality of weighted data layers (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphey, to enhance method for transforming a object into a metric space.

Regarding claim 15, Imhof 415’ discloses a method comprising: 
receiving a plurality of data sets that represent a plurality of physical properties 5associated with a plurality of three-dimensional coordinates of a physical environment (Hydrocarbon exploration normally refers to any activity conducted to obtain measurements through acquisition of measured data, i.e. data sets, associated with the subsurface formation, i.e. physical properties, and the associated modeling of the data to identify potential locations of hydrocarbon accumulations. The measurement data may include seismic data and gravity data– See at least 32. The subsurface model may include subsurface data distributed within the model in three-dimensions, i.e. three dimensional coordinates – See at least 40),
generating a plurality of weighted data layers corresponding to the plurality of physical properties, at least by applying a plurality of weights to the plurality of data sets (In a preferred embodiment, the inventive method is used to assign properties, i.e. plurality of data sets, by interpolation of specified measured properties to the cells or nodes of a surface mesh or volumetric grid. A surface is constructed by assigning depth values, i.e. plurality of weighted layers, to the nodes of a surface mesh by interpolation from specified depths at specified locations, i.e. physical properties – See at least 68 and ¶111).

Imhof fails to explicitly disclose generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers;  10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Murphey teaches:
generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphey, to enhance method for transforming a object into a metric space.

The combination of Imhof 415’ and Murphy fails to explicitly disclose 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device.
However, Sinyavskiy teaches:
determining a path through the three-dimensional environment, based at least on the multi-factor costmap (A method for path planning by a robot is disclosed. In one exemplary implementation, the method includes: generating a cost map associated with an environment of the robot, the cost map comprising a plurality of cost map pixels, each cost map pixel of the plurality corresponding to a respective location in the environment and each cost map pixel of the plurality having an associated cost – See at least ¶8. The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98); and 
displaying the path through the three-dimensional environment over a display device (The cost map can be a three- dimensional data structure wherein portions of the cost map correlate to locations in an environment – See at least ¶98. There can be any number of options that a user can select, relating to any manipulation of the map that a user can perform. For example, the interface can allow a user to adjust a path,. For example, after selecting option, a user can then select a portion of a path displayed in a map and/or path portions – See at least ¶157).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’ and Murphy and include the feature of determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Sinyavskiy, to enhance method for transforming an object into a metric space.

Regarding claim 16, Imhof 415’ discloses receiving user input that designates weights, in the plurality of weights, for at least two data sets in the plurality of data sets (The creation of the mesh topology may involve the user specifying, inputting, or constructing a neighborhood graph (e.g., an weighted adjacency matrix) that defines the mesh topology. By way of example, the user inputs mesh pieces that terminate at least on discontinuities – See at least ¶86).

Regarding claim 18, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties, and  5wherein applying the plurality of weights to the plurality of data sets comprises, for each data set in the plurality of data sets, multiplying the plurality of numerical representations of the physical property by a corresponding weight in the plurality of weights.
However, Murphey teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph), and  
5wherein applying the plurality of weights to the plurality of data sets comprises, for each data set in the plurality of data sets, multiplying the plurality of numerical representations of the physical property by a corresponding weight in the plurality of weights (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphey, to enhance method for transforming a object into a metric space.

Regarding claim 19, Imhof 415’ fails to explicitly disclose respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted numerical representations of a physical property in the plurality of physical properties, and wherein generating the multi-factor costmap comprises, for each three-dimensional 15coordinate in the plurality of three-dimensional coordinates, computing a sum of the corresponding weighted numerical representations across the plurality of weighted data layers.
However, Murphey teaches:
respectively, a mapping of the plurality of three-dimensional coordinates to a plurality of weighted numerical representations of a physical property in the plurality of physical properties (These path-planning algorithms require a simplified costmap, i.e. multi-factor costmap, of the robot’s surrounding environment to operate on. Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, 3rd full paragraph), and 
wherein generating the multi-factor costmap comprises, for each three-dimensional 15coordinate in the plurality of three-dimensional coordinates, computing a sum of the corresponding weighted numerical representations across the plurality of weighted data layers (Typically, the way to approach constructing these costmaps is to divide the environment into grid cells and to classify, i.e. weighted data layers, each cell of the environment as being one. A single scalar cost proportional to the cost of traversing that terrain type is then assigned to the cell – See page 1, right column, introduction paragraph).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Imhof 415’ and include the feature of generating a multi-factor costmap for the three-dimensional environment, based at least on the plurality of weighted data layers; 10determining a path through the three-dimensional environment, based at least on the multi-factor costmap; and displaying the path through the three-dimensional environment over a display device, as taught by Murphey, to enhance method for transforming a object into a metric space.

Claims 3, 6, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias Imhof et al., US 20180188415 A1, in view of Murphy et al., “Risky Planning on Probabalisitic Costmaps for Path Planning in Outdoor Environments: A framework for path planning over costmaps that are constructed using probabilistic heuristics,” IEEE Transactions on Robotics (2013) Vol 29, Issue: 2, pp 445-457, in view of Oleg Sinyavskiy et al., US 20180281191 A1, as applied to claim 1 above and further in view of Matthias Imhof et al., US 20110002194 A1, hereinafter referred to as Imhof 415’, Murphy, Sinyavskiy and Imhof 194’, respectively.
Regarding claim 3, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties; generating an updated multi-factor costmap, based at least on the updated data set; and determining an updated path through the three-dimensional environment, based at least 25on the updated multi-factor costmap.
However, Imhof 194’ teaches:
subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties (The balanced strategy tries to place surfaces in the middle of their range. These strategies determine the order in which the overlap relations are selected and updated inside the topological sort algorithm. In each strategy, the result is an order or hierarchy that can be used to arrange the surfaces, the seismic reflections, or the entire seismic data volume – See at least ¶124); 
generating an updated multi-factor costmap, based at least on the updated data set (Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155); and 
determining an updated path through the three-dimensional environment, based at least 25on the updated multi-factor costmap (The three-dimensional information available for the topological patch merge does not resolve the question of which of the two surfaces is the continuation of the single one. patches are merged path of correlations through the third dimension linking the patches – See at least ¶122. Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy and Sinyavskiy and include the feature of subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties, as taught by Imhof 194’, to enhance method for transforming a object into a metric space.

Regarding claim 6, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose a first data set indicating classifications of physical materials in the physical environment;  20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer.
However, Imhof 194’ teaches:
a first data set indicating classifications of physical materials in the physical environment (Previously published approaches, geophysical pattern recognition often refers to unsupervised segmentation, or classification and extrapolation based on training data using, for example, a neural network method – See at least ¶139);  
20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer (For amplitude data, seismic wiggles may be compressed tightly or expanded to resemble higher or lower frequency data. The same situation exists for seismic attributes, but may not be as obvious as for amplitude data – See at least ¶133.Other geophysical hydrocarbon evidence includes seismic velocity sags, and frequency attenuation; also, electrical resistivity. Amplitude anomaly refers to amplitude strength relative to the surrounding background amplitudes as well as their consistency and persistence in one amplitude volume – See at least ¶162).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy and Sinyavskiy and include the feature of a first data set indicating classifications of physical materials in the physical environment;  20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer, as taught by Imhof 194’, to enhance method for transforming a object into a metric space.

Regarding claim 10, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties; generating an updated multi-factor costmap, based at least on the updated data set; and determining an updated path through the three-dimensional environment, based at least 25on the updated multi-factor costmap.
However, Imhof 194’ teaches:
subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties (The balanced strategy tries to place surfaces in the middle of their range. These strategies determine the order in which the overlap relations are selected and updated inside the topological sort algorithm. In each strategy, the result is an order or hierarchy that can be used to arrange the surfaces, the seismic reflections, or the entire seismic data volume – See at least ¶124); 
generating an updated multi-factor costmap, based at least on the updated data set (Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155); and 
determining an updated path through the three-dimensional environment, based at least 25on the updated multi-factor costmap (The three-dimensional information available for the topological patch merge does not resolve the question of which of the two surfaces is the continuation of the single one. patches are merged path of correlations through the third dimension linking the patches – See at least ¶122. Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy and Sinyavskiy and include the feature of subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties, as taught by Imhof 194’, to enhance method for transforming a object into a metric space.

Regarding claim 13, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose a first data set indicating classifications of physical materials in the physical environment;  20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer.
However, Imhof 194’ teaches:
a first data set indicating classifications of physical materials in the physical environment (Previously published approaches, geophysical pattern recognition often refers to unsupervised segmentation, or classification and extrapolation based on training data using, for example, a neural network method – See at least ¶139);  
20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer (For amplitude data, seismic wiggles may be compressed tightly or expanded to resemble higher or lower frequency data. The same situation exists for seismic attributes, but may not be as obvious as for amplitude data – See at least ¶133).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy and Sinyavskiy and include the feature of a first data set indicating classifications of physical materials in the physical environment;  20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer, as taught by Imhof 194’, to enhance method for transforming a object into a metric space.

Regarding claim 17, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties; generating an updated multi-factor costmap, based at least on the updated data set; and determining an updated path through the three-dimensional environment, based at least 25on the updated multi-factor costmap.
However, Imhof194’ teaches:
subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties (The balanced strategy tries to place surfaces in the middle of their range. These strategies determine the order in which the overlap relations are selected and updated inside the topological sort algorithm. In each strategy, the result is an order or hierarchy that can be used to arrange the surfaces, the seismic reflections, or the entire seismic data volume – See at least ¶124); 
generating an updated multi-factor costmap, based at least on the updated data set (Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155); and 
determining an updated path through the three-dimensional environment, based at least 25on the updated multi-factor costmap (The three-dimensional information available for the topological patch merge does not resolve the question of which of the two surfaces is the continuation of the single one. patches are merged path of correlations through the third dimension linking the patches – See at least ¶122. Level set methods, or curve propagation, evolve a curve or surface towards the lowest potential of a prescribed cost function, i.e. multi-factor costmap, for example smoothness – See at least ¶155).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy and Sinyavskiy and include the feature of subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties, as taught by Imhof 194’, to enhance method for transforming a object into a metric space.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias Imhof et al., US 20180188415 A1, in view of Murphy et al., “Risky Planning on Probabalisitic Costmaps for Path Planning in Outdoor Environments: A framework for path planning over costmaps that are constructed using probabilistic heuristics,” IEEE Transactions on Robotics (2013) Vol 29, Issue: 2, pp 445-457, in view of Oleg Sinyavskiy et al., US 20180281191 A1, in view of Matthias Imhof et al., US 20110002194 A1, as applied to claims 6, 13 and 20 above, and further in view of Kokkeby et al., US 20090157233A1, hereinafter referred to as Imhof 415’, Murphy, Imhof 194’, and Kokkeby, respectively.
Regarding claim 7, the combination of Imhof 415’, Murphy, Sinyavskiy and Imhof 194’ fails to explicitly disclose a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force.
However, Kokkeby teaches a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force (A cooperative moving target is one that actively publishes its own geodetic position, as is typical of friendly forces. Moving target is one whose position must be observed through the use of electronic sensors and operator inputs, as is typical of hostile forces – See at least ¶24).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment. Kokkeby teaches autonomous tracking and surveillance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy, Sinyavskiy and Imhof 194’ and include the feature of subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties, as taught by Kolleby, to enhance method for transforming a object into a metric space.

Regarding claim 14, the combination of Imhof 415’, Murphy, Sinyavskiy and Imhof 194’ fails to explicitly disclose a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force.
However, Kokkeby teaches a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force (A cooperative moving target is one that actively publishes its own geodetic position, as is typical of friendly forces. Moving target is one whose position must be observed through the use of electronic sensors and operator inputs, as is typical of hostile forces – See at least ¶24).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment. Kokkeby teaches autonomous tracking and surveillance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murphy, Sinyavskiy and Imhof 194’ and include the feature of subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties, as taught by Kolleby, to enhance method for transforming a object into a metric space.

Regarding claim 20, the combination of Imhof 415’, Murphy and Sinyavskiy fails to explicitly disclose a first data set indicating classifications of physical materials in the physical environment; 29Attorney Docket No. R2065-705819(19-12702)a second data set indicating radio frequency propagation from a first source defined as a home base; a third data set indicating radio frequency propagation from a second source defined as a jammer;  5a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force.
However, Imhof 194’ teaches:
a first data set indicating classifications of physical materials in the physical environment; 29Attorney Docket No. R2065-705819(19-12702)a second data set indicating radio frequency propagation from a first source defined as a home base; a third data set indicating radio frequency propagation from a second source defined as a jammer (Transforming seismic volumes to the level or order domain instead of surfaces may require nonlinear stretching and squeezing of the seismic data to make them fit into the allocated intervals. For amplitude data, seismic wiggles may be compressed tightly or expanded to resemble higher or lower frequency data. The same situation exists for seismic attributes, but may not be as obvious as for amplitude data – See at least ¶133).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphey teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’ and Murphy and include the feature of a first data set indicating classifications of physical materials in the physical environment;  20a second data set indicating radio frequency propagation from a first source defined as a home base; and a third data set indicating radio frequency propagation from a second source defined as a jammer, as taught by Imhof 194’, to enhance method for transforming a object into a metric space.

The combination of Imhof 415’, Murphy, Sinyavskiy and Imhof 194’ fails to explicitly disclose a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force.
However, However, Kokkeby teaches a fourth data set indicating at least one location of at least one hostile force; and a fifth data set indicating at least one location of at least one friendly force (A cooperative moving target is one that actively publishes its own geodetic position, as is typical of friendly forces. Moving target is one whose position must be observed through the use of electronic sensors and operator inputs, as is typical of hostile forces – See at least ¶24).
Imhof 415’ discloses interpolating functions in a subsurface model for outdoor environments. Murphy teaches generating a costmap function for physical property. Sinyavskiy teaches a robotic path planning based on a costmap function. Imhof 194’ teaches analysis of seismic data for an outdoor physical environment. Kokkeby teaches autonomous tracking and surveillance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Imhof 415’, Murpey, Sinyavskiy and Imhof 194’ and include the feature of subsequent to determining the path through the three-dimensional environment, receiving an updated data set that represents a physical property in the plurality of physical properties, as taught by Kokkeby, to enhance method for transforming a object into a metric space.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662